Title: To James Madison from Andrew Hadfeg, 28 October 1806
From: Hadfeg, Andrew
To: Madison, James



Honoured Sir
St. Iago de Cuba 28th: October 1806

I had the honour to write to you the 29th: of September by Duplicate giving you an account of Such occurrences at this place as I thought worthy your notice.  I also took the liberty in my Duplicate by Schor: Roby via Baltimore to give you advice of the trade carried on at this place by some Americans with the revolted Negroes of Hyspaniola, which began to make a great noise here.  The french Agent of Sto: Domingo here has applied in writing to the present Consul Mr: Rogers, begging him to cooperate as much as in his power to prevent such a trade being carried on, and I do not doubt but Mr: Rogers will give you such informations, as he shall think necessary.
I have also applied in my said letter for the Office of the American Consulate at the City of Sto: Domingo which I was informed of by several Americans arrived here from Said City of being vacant; and shall be ever grateful to you Sir by obtaining said Appointment if not already disposed.  I shall always try to give intire satisfaction to our Governt: and be usefull to our Citizens.  I am with the most profound respect Honoured Sir Your obt: humble Servt:

Andw: Hadfeg

